                              IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF ALABAMA
                                         NORTHERN DIVISION

 In re:    William Barrier Roberts                 )        Case No.: 18-83442-CRJ-7
           SSN: xxx-xx-9314                        )
                                                   )
                                                   )
        Debtor.                                    )        CHAPTER 7
 ____________________________________)

                          ORDER ON TRUSTEE’S MOTION TO COMPEL TURNOVER

        This matter came before the Court for hearing upon the Trustee’s Motion to Compel Turnover (the
 “Motion”) (Doc. 474). After proper notice, a hearing was held on April 19, 2021, whereupon Tazewell T.
 Shepard, IV appeared on behalf of the Chapter 7 Trustee (the “Bankruptcy Trustee”), Kevin D. Heard
 appeared on behalf of interested party Roscoe Owen Roberts (“Owen Roberts”), and Stuart M. Maples
 appeared on behalf of the Debtor, William Barrier Roberts (the “Debtor”).

         The Court carefully considered the Motion and arguments of Counsel, and for the reasons stated
 on the record it is hereby

           ORDERED, ADJUDGED and DECREED that the Motion is hereby APPROVED.

          IT IS FURTHER ORDERED, ADJUDGED and DECREED that, pursuant to 11 U.S.C. §§ 542
 and 543, Owen Roberts, as trustee of the Patricia T. Roberts and Lee Ann Grote Roberts Inter Vivos Trust
 (the “Trust”), is hereby directed to provide a complete and detailed accounting to the Bankruptcy Trustee
 of all funds that the Debtor transferred to the Trust between January 1, 2020 and the present, and all
 expenses or other transfers of property from the Trust to any other parties between January 1, 2020 and the
 present; it is further

         ORDERED, ADJUDGED and DECREED that, pursuant to 11 U.S.C. §§ 542 and 543, Owen
 Roberts, as trustee of the Trust, turnover to the Bankruptcy Trustee copies of all tax returns prepared or
 filed between January 1, 2020 and the present, copies of all records or documents used to create the
 aforementioned accountings and tax returns, and all recordkeeping and documentation required by Owen
 Roberts as trustee to maintain pursuant to Title 19 Fiduciaries and Trusts of the Alabama Code; it is further

          ORDERED, ADJUDGED and DECREED that Owen Roberts, as trustee of the Trust, to turnover
 all cash, securities, or other property currently in his possession and transferred by the Debtor to the Trust
 between the commencement of the Debtor’s Chapter 11 bankruptcy case to the present; it is further

        ORDERED, ADJUDGED and DECREED that Owen Roberts, as trustee of the Trust, is directed
 to comply with the terms of this Order by May 5, 2021 by 4:00 p.m., CDT.

 Dated this the 22nd day of April, 2021.
                                                            /s/ Clifton R. Jessup, Jr.
                                                            Clifton R. Jessup, Jr.
                                                            United States Bankruptcy Judge
 Prepared by:
 Tazewell T. Shepard IV
 Attorney for Trustee




Case 18-83442-CRJ7             Doc 488    Filed 04/22/21 Entered 04/22/21 15:10:22                  Desc Main
                                         Document     Page 1 of 1
